Moyer, C.J.,
dissenting.
{¶ 22} I respectfully dissent from the sanction imposed on respondent by the majority. Respondent was hired by two different clients to perform specified legal services, but failed to do so. He accepted money from those clients, but failed to return it upon demand until formal grievances were filed against him. Respondent also refused to cooperate in the investigation of his misconduct. The majority imposes a one-year suspension with the entire suspension stayed on conditions.
{¶ 23} Based on respondent’s misconduct and sanctions imposed in similar cases, a harsher punishment is warranted. See Cuyahoga Cty. Bar Assn. v. Church, 116 Ohio St.3d 563, 2008-Ohio-81, 880 N.E.2d 917 (indefinite suspension); Columbus Bar Assn. v. Winkfield (2001), 91 Ohio St.3d 364, 745 N.E.2d 411 (two-year suspension with final year stayed). I would adopt the recommendation of the Board of Commissioners on Grievances and Discipline and order a two-year suspension with 18 months stayed on the conditions recommended by the board.
O’Connor and Lanzinger, JJ., concur in the foregoing opinion.
Stanley E. Stein, Laurence A. Turbow, and Ellen S. Mandell, for relator.
Reginald Maxton and E. Yvonne Harris, for respondent.